DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 41-49 and 53-59 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Serizawa et al. (U.S. 2010/0164226).
As for Claim 41, Serizawa discloses a locking tube clip (10) for use with at least one tube, the locking tube clip comprising:
a first region (right 21) comprising an upper portion and a lower portion (upper and lower 21B) configured to circumscribe a portion of a first tube, wherein a first distance between the upper portion and the lower portion of the first region is configured for receipt of the first tube (see Fig. 1), an inner surface of the first region (21A) further comprising a first protrusion (22) configured to engage with an undulating surface of the first tube;
a second region (left 21) comprising an upper portion and a lower portion (upper and lower 21B) configured to circumscribe a portion of a second tube, wherein a second distance between the upper portion and the lower portion of the second region is configured for receipt of the second tube (see Fig. 1), an inner surface of the second region (21A) further comprising a second protrusion (22) configured to engage with an undulating surface of the second tube; and
a gripping portion (30A-C) configured to attach the locking tube clip to an item.
42. (New) The locking tube clip of Claim 41, wherein the gripping portion is moveable between an open position and a closed position (see Fig. 1 and Fig. 7A).
	43. (New) The locking tube clip of Claim 41, wherein the gripping portion comprises a pair of jaws (30A and 30B), the pair of jaws deflectable between a closed position and an open position (see Fig. 1 and Fig. 7A and flexible member 30).
44. (New) The locking tube clip of Claim 41, wherein each of the inner surface of the first region and the inner surface of the second region comprises a substantially annular surface (see Fig. 1).
45. (New) The locking tube clip of Claim 41, wherein each of the inner surface of first region and the inner surface of the second region comprises a semi-annular surface (see Fig. 1).
46. (New) The locking tube clip of Claim 41, wherein the first distance between the upper portion and the lower portion of the first region defines a first opening (right opening defined by surface 21A and wall 21B), wherein the second distance between the upper portion and the lower portion of the second region defines a second opening (left opening defined by surface 21A and wall 21B), wherein the first opening and the second opening are diametrically opposed (see Fig. 1).
47. (New) The locking tube clip of Claim 41, further comprising a retainer (24/27) for retaining an accessory.
48. (New) The locking tube clip of Claim 47, wherein the retainer is disposed on an external surface between the lower portion of the first region and the lower portion of the second region of the locking tube clip (see Fig. 3B).
49.  (New) The locking tube clip of Claim 47, wherein the retainer is disposed on an internal surface between the lower portion of the first region and the lower portion of the second region of the locking tube clip (see Fig. 3B).
As for Claim 53, a locking tube clip (10) for use with at least one tube, the locking tube clip comprising:
a first region (right 21) comprising an upper portion and a lower portion (walls 21B) configured to circumscribe a portion of a first tube (see Fig. 1), wherein a first distance between the upper portion and the lower portion of the first region is configured for receipt of the first tube (see Fig. 1-7A), an inner surface of the first region (inner surface of 21A and 21B) further comprising a first protrusion (22) configured to engage with an undulating surface of the first tube (see Fig. 6A-7C); and
a second region (left 21) comprising an upper portion and a lower portion (walls of 21B) configured to circumscribe a portion of a second tube (see Figs. 1-7C), wherein a second distance between the upper portion and the lower portion of the second region is configured for receipt of the second tube (see Figs. 1-7C), an inner surface of the second region (inner surface of 21A and 21B) further comprising a second protrusion (22) configured to engage with an undulating surface of the second tube (see Figs. 1-7C).
54. (New) The locking tube clip of Claim 53, further comprising a pair of jaws (30A and 30B) extending from the upper portion of the first region and the upper portion of the second region (see Figs. 1-7A), the pair of jaws configured to attach the locking tube clip to an item (see Fig. 7A).
55. (New) The locking tube clip of Claim 54, wherein the pair of jaws comprises a series of ridges, projections, or teeth (36).
56. (New) The locking tube clip of Claim 54, wherein the pair of jaws are deflectable between a closed position and an open position (see Fig. 1 and 7A and flexible member 30).
57. (New) The locking tube clip of Claim 53, wherein each of the inner surface of first region and the inner surface of the second region comprises a semi-annular surface (see Fig. 1).
58. (New) The locking tube clip of Claim 53, wherein each of the inner surface of the first region and the inner surface of the second region comprises a substantially annular surface (see Fig. 1).
59. (New) The locking tube clip of Claim 53, wherein the first distance between the upper portion and the lower portion of the first region define a first opening (right opening defined by surface 21A and wall 21B), wherein the second distance between the upper portion and the lower portion of the second region define a second opening (left opening defined by surface 21A and wall 21B), wherein the first opening and the second opening are diametrically opposed (see Fig. 1).

Allowable Subject Matter
Claims 50-52 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677